DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18, in the reply filed on 04 April 2022 is acknowledged.
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Specification
The disclosure is objected to because of the following informalities: Applicant is requested to amend the first paragraph of the specification to indicate that the parent application has now issued as U.S. Patent No. 10,549,121.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 3, 4, 7, 11, 16, and 18 are objected to because of the following informalities:
In claim 1, line 7: “radiation beam configuration sets” should apparently read --radiation treatment beam configuration sets--.
In claim 3, lines 1-2: “radiation beam configuration sets” should apparently read --radiation treatment beam configuration sets--.
In claim 3, lines 4-5: “radiation beam configuration sets” should apparently read --radiation treatment beam configuration sets--.
In claim 4, lines 1-2: “radiation beam configuration sets” should apparently read --radiation treatment beam configuration sets--.
In claim 4, line 3: “radiation beam configuration sets” should apparently read --radiation treatment beam configuration sets--.
In claim 4, lines 4-5: “radiation beam configuration sets” should apparently read --radiation treatment beam configuration sets--.
In claim 7, lines 2-3: “radiation beam configuration sets” should apparently read --radiation treatment beam configuration sets--.
In claim 7, lines 4-5: “radiation beam configuration sets” should apparently read --radiation treatment beam configuration sets--.
In claim 7, lines 6-7: “radiation beam configuration sets” should apparently read --radiation treatment beam configuration sets--.
In claim 11, line 1: “radiation beam configuration sets” should apparently read --radiation treatment beam configuration sets--.
In claim 16, line 1: “comprise” should apparently read --comprises--.
In claim 18, line 1: “are six” should apparently read --is six--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the plurality of radiation beam configuration sets" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  This has been taken herein to be the same as the previously recited “one or more radiation treatment beam configuration sets.”
Claim 3 also recites the limitation "the determined one or more radiation treatment plans" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the plurality of radiation beam configuration sets" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  This has been taken herein to be the same as the previously recited “one or more radiation treatment beam configuration sets.”
Claim 5 recites that “the patient information includes one of ... dose volume
information of previous treatment dose of the patient, and physiological condition of the
patient, patient preference and treatment goals, and other treatment related
information.”  It is unclear what the underlined/bolded “and” is meant to signify; i.e., is
“physiological condition, patient preference and treatment goals, and other treatment
related information’ intended to be grouped together into a single choice for the patient
information, or is the underlined “and” essentially superfluous such that each of
“physiological condition,” “patient preference and treatment goals,” and “other treatment
related information” is intended to be individual possible choices?
Claim 8 recites the limitation "the volume" in line 2. There is insufficient
antecedent basis for this limitation in the claim.
Claim 9 recites the limitations "the size and shape" in line 1 and “the respective sizes and shapes” in line 2. There is insufficient antecedent basis for these limitations in the claim.
Claim 10 recites that “the data comprises information about one of radiation
treatment knowledge, experience, and preferences, and computerized models of
published clinical trials results and guidelines.”  Similar to claim 5, it is unclear what the
underlined/bolded “and” is meant to signify; i.e., is “radiation treatment knowledge, experience, and preferences” intended to be grouped together into a single choice, such that the data is either that group or the computerized models, or is the underlined “and”
essentially superfluous such that each of “radiation treatment knowledge,” “radiation treatment experience,” and “radiation treatment preferences” is intended to be an individual possible choice for the data?

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites a method that uses a processor and memory to receive data based on patient information and geometric characterization of organs at risk, determine radiation treatment beam configuration sets, and present these sets via a user interface.  This series of operations falls under the mathematical concepts grouping, as it essentially recites receiving a data input, using this data to determine or generate further data via certain calculations or algorithms, and presenting this further data.  
This judicial exception is not integrated into a practical application.  Claim 1 recites the use of a processor and memory, which are recited at the highest level of generality (i.e., as a generic processor and memory), and which perform generic computer functions such as receiving, processing, and presenting data.  They amount to no more than mere instructions to apply the judicial exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, the mathematical calculations/concepts are not proactively used to improve the functioning of a computer or other technology/technical field, are not used to effect a particular treatment or prophylaxis, and the judicial exception is not used in a meaningful way beyond linking it to a particular technological environment.  Instead, mathematical calculations/algorithms are merely performed and their results are presented.  Mere data gathering and data presentation has been consistently indicated by the courts to comprise insignificant extra-solution activity that is insufficient to confer patent eligibility.
The dependent claims also fail to provide significantly more than the abstract idea.  The dependent claims merely further specify the data that is used or the calculations that are performed.  They do not recite any limitations that take the judicial exception out of the mathematical concepts grouping nor do they recite any limitations that integrate the abstract idea into a practical application or impose any meaningful limits on practicing the abstract idea.  Further, they fail to recite any additional elements.  By contrast, the claims of the allowed parent application include a combination of limitations from several dependent claims, thereby providing specific improvements and being confined to a particular practical application.  Accordingly, claims 2-18 are also not patent eligible at this time.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 14, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (U.S. Pub. No. 2012/0014507 A1; cited in the IDS filed 01 July 2021; hereinafter known as “Wu”), in view of Bzdusek et al. (U.S. Pub. No. 2017/0173365 A1; cited in the IDS filed 01 July 2021; hereinafter known as “Bzdusek”).
Regarding claim 1, Wu discloses a method (Abstract) comprising: using at least one processor and memory (Fig. 5; [0045]-[0048]) for: receiving data based on patient information and geometric characterization of one or more organs at risk proximate to a target volume of a patient ([0012]-[0014]; [0050]-[0051]; [0059]-[0062]), and determining automatically one or more radiation treatment beam configuration sets ([0019]; [0063]).  Wu fails to specifically disclose presenting the determined one or more radiation beam configuration sets via a user interface.  Bzdusek discloses a similar radiation planning method (Abstract) that presents one or more determined radiation beam configuration sets via a user interface in order to allow the user to view and modify the plan, if appropriate ([0025]-[0026]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wu by presenting the configuration sets via a user interface, as taught by Bzdusek in order to allow the user to view and modify the plan, if appropriate.
Regarding claim 2, the combination of Wu and Bzdusek discloses the invention as claimed, see rejection supra, and Wu further discloses that the patient information includes one or more of patient image, patient organ contour information, target volume contour information, and clinical parameters ([0016]).
Regarding claim 3, the combination of Wu and Bzdusek discloses the invention as claimed, see rejection supra, and Wu further discloses that the plurality of radiation beam configuration sets each include a pattern of beam angles ([0017]; [0050]), and Bzdusek further discloses that presenting the determined one or more radiation treatment plans comprises presenting information about the pattern of beam angles of the one or more radiation beam configuration sets ([0025]-[0026]).
Regarding claim 4, the combination of Wu and Bzdusek discloses the invention as claimed, see rejection supra, and Wu further discloses that the plurality of radiation beam configuration sets each include beam dosage information ([0017]-[0019]; [0050]), and Bzdusek further discloses that presenting the determined one or more radiation treatment plans comprises presenting the beam dosage information of the one or more radiation beam configuration sets ([0009]; [0024]-[0027]).
Regarding claim 5, the combination of Wu and Bzdusek discloses the invention as claimed, see rejection supra, and Wu further discloses that the patient information includes one of previous radiation treatment of the patient, previous treatment dose of the patient, location of previous radiation treatment of the patient, dose volume information of previous treatment dose of the patient, and physiological condition, patient preference and treatment goals, and other treatment related information ([0009]; [0016]; [0050]).
Regarding claim 6, the combination of Wu and Bzdusek discloses the invention as claimed, see rejection supra, and Wu further discloses that the patient information includes one of organ function analysis and transplant condition of the patient ([0015]).
Regarding claim 7, the combination of Wu and Bzdusek discloses the invention as claimed, see rejection supra, and Bzdusek further discloses receiving selection of one of the determined one or more radiation beam configuration sets via the user interface, receiving input for adjusting the selected one of the determined one or more radiation beam configuration sets via the user interface, and adjusting the selected one of the determined one or more radiation beam configuration sets based on the input ([0009]; [0024]-[0027]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Wu and Bzdusek with these steps additionally taught by Bzdusek in order to allow the user to modify a specified plan.
Regarding claim 8, the combination of Wu and Bzdusek discloses the invention as claimed, see rejection supra, and Wu further discloses that the geometric characterization associates each of a plurality of distances from the target volume with a respective percentage for the volume of the one or more organs at risk ([0041]; [0052]).
Regarding claim 9, the combination of Wu and Bzdusek discloses the invention as claimed, see rejection supra, and Wu further discloses that the data comprises the size and shape of the target volume and the respective sizes and shapes of the one or more organs at risk ([0013]-[0014]; [0051]).
Regarding claim 10, the combination of Wu and Bzdusek discloses the invention as claimed, see rejection supra, and Wu further discloses that the data comprises information about one of radiation treatment knowledge, experience, and preferences, and computerized models of published clinical trials results and guidelines ([0049]-[0051]).
Regarding claim 11, the combination of Wu and Bzdusek discloses the invention as claimed, see rejection supra, and Wu further discloses that the radiation beam configuration sets define at least one of a dose distribution and a dose volume histogram ([0039]-[0040]; [0050]).
Regarding claim 12, the combination of Wu and Bzdusek discloses the invention as claimed, see rejection supra, and Wu further discloses that determining automatically comprises using algorithms that incorporate both models learned from a plurality of prior plans ([0008]-[0010]) and formulas based on physical principles ([0012]-[0017]; [0053]; [0070]).
Regarding claim 14, the combination of Wu and Bzdusek discloses the invention as claimed, see rejection supra, and Wu further discloses that the determined beam configuration sets comprise a set of beam bouquets ([0019]; [0050]-[0051]; e.g., according to the present specification’s use of “bouquet”).
Regarding claim 15, the combination of Wu and Bzdusek discloses the invention as claimed, see rejection supra, and Wu further discloses learning a best set of beam bouquets from a plurality of prior plans ([0008]-[0010]; [0019]).
Regarding claim 18, the combination of Wu and Bzdusek discloses the invention as claimed, see rejection supra, but fails to specifically disclose that the set of beam bouquets are six or less in number.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu and Bzdusek with this number of beam bouquets because this could have easily been discovered through routine experimentation.  See MPEP 2144.05(II).  Automatically determining a set of beam bouquets inherently has a number of bouquets associated with it and the determination of the optimum number of bouquets may be characterized as routine experimentation, as one of skill would be seeking to optimize the radiation planning process.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,549,121.  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially identical limitations such that they would not meet a one-way test for distinctness; the claims of the issued patent anticipate the present claims.  Claim 1 of the issued patent maps to present claims 1, 12, and 13; claims 2-11 of the issued patent map to present claims 2-11; claim 12 of the issued patent maps to present claims 1 and 13-16; and claims 13 and 14 of the issued patent map to present claims 17 and 18.

Subject Matter Allowable Over Prior Art
Claims 13, 16, and 17 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101 set forth in this Office action and if the Double Patenting rejections set forth in this Office action are overcome.
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 13, none of the prior art of record teaches or reasonably suggests the use of beam efficient index or beam navigation map algorithms as used in the present application, in conjunction with the previously recited steps.  Regarding claims 16 and 17, none of the prior art of record teaches or reasonably suggests using a clustering technique to learn a best set of beam bouquets from a plurality of prior plans.  Ros et al. and Porikli et al. (both cited in the IDS filed 01 July 2021) each teach clustering, but Ros does not teach radiation therapy beams, and Porikli teaches clustering techniques for obtaining motion observations, not for learning a best set of beam bouquets.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791